                            Case 18-12012-LSS              Doc 779        Filed 07/23/19         Page 1 of 2



                                         UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF DELAWARE


        In re                                                          Chapter 11

        OPEN ROAD FILMS, LLC, a Delaware                               Case No.: 18-12012 (LSS)
        limited liability company, et al.,1
                                                                       (Jointly Administered)
                                      Debtors.
                                                                       Ref. Docket No. 754



             ORDER, PURSUANT TO SECTION 1121(d) OF THE BANKRUPTCY CODE,
                EXTENDING THE EXCLUSIVE PERIODS FOR THE FILING OF A
            CHAPTER 11 PLAN AND THE SOLICITATION AND ACCEPTANCE THEREOF

                    Upon consideration of the motion (the “Motion”)2 of the Debtors for entry of an order,

        pursuant to section 1121(d) of title 11 of the United States Code (the “Bankruptcy Code”),

        further extending the Exclusive Periods for the filing of a chapter 11 plan and solicitation of

        acceptances thereof; and due and proper notice of the Motion having been given; and it

        appearing that no other or further notice of the Motion is required; and it appearing that the Court

        has jurisdiction to consider the Motion in accordance with 28 U.S.C. §§ 157 and 1334 and the

        Amended Standing Order of Reference from the United States District Court for the District of

        Delaware, dated February 29, 2012; and it appearing that this is a core proceeding pursuant to

        28 U.S.C. § 157(b)(2); and it appearing that venue of this proceeding and the Motion is proper

        pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that this Court may enter a final order

        consistent with Article III of the United States Constitution; and this Court having found and

        determined that the relief requested in the Motion is in the best interest of the Debtors, their

        1
                The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
                Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC
                (5873-Del.); Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions
                LLC (9375-Del.). The Debtors’ address is 1800 Century Park East, Suite 600, Los Angeles, California 90067.
        2
                Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
01:24678811.3
                        Case 18-12012-LSS         Doc 779     Filed 07/23/19      Page 2 of 2



        estates, their creditors, and all parties in interest; and after due deliberation and good and

        sufficient cause appearing therefor, IT IS HEREBY ORDERED THAT:

                        1.     The Motion is GRANTED as set forth herein.

                        2.     The Plan Period for each Debtor is extended through and including October

        10, 2019, pursuant to section 1121(d) of the Bankruptcy Code.

                        3.     The Solicitation Period for each Debtor is extended through and including

        December 6, 2019, pursuant to section 1121(d) of the Bankruptcy Code.

                        4.     Entry of this Order shall be without prejudice to the Debtors’ rights to

        request further extensions of the Exclusive Periods or to seek other appropriate relief.

                        5.     The Court shall retain jurisdiction and power to hear and determine all

        matters arising from implementation of this Order.




01:24678811.3   Dated: July 23rd, 2019                         LAURIE SELBER SILVERSTEIN
                Wilmington, Delaware                           UNITED STATES BANKRUPTCY JUDGE

                                                          2
